Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 11-14, filed 11/09/2021, with respect to the rejection(s) of claim(s) 1-7, 10-19, 22-26 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of applicant’s prior art (figure 2) in view of Squires et al. (8,801,091).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations of wherein the chair back is taller than that of the chair depicted in FIG. 2 and FIG. 3 of the specification. It is unclear to the examiner of what are the dimensions of the chair, since the specifications fails to provide any dimensions of the chair.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Figure 2 of applicant’s invention (Air fan cooling mesh camp chair) by Walmart in view of Squires et al. (8,801,091).
Regarding claim 1, Walmart discloses a chair comprising: a chair back comprising a porous material; an electric power source; and an elongated fan comprising a long axis disposed substantially vertically upon the chair back, wherein the elongated fan comprises two or more fan assemblies, each fan assembly comprising a fan, wherein each fan is configured to direct air flow through the chair back (see figure A below).

    PNG
    media_image1.png
    498
    625
    media_image1.png
    Greyscale

Figure A
Walmart fails to disclose an elongated fan plenum comprises a non-porous material and two or more fan assemblies.
However, Squires et al. disclose an elongated fan plenum 54 comprises a non-porous material (plastic) and two or more fan 58 assemblies.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Squires et al. and use a fan plenum in the invention of Walmart in order to protect the fan assembly from being damaged. 
Walmart in view of Squires et al. fail to disclose the chair back is taller than that of the chair depicted in FIG. 2 and FIG. 3 of the specification Walmart catalog # 561162126.
However, Squires et al. has no limitations on the height of the chair and discloses any modification can be done without departing from the scope of the invention. In this instance, altering the height of the chair will not depart from the scope of the invention. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to use chairs with any height or size in order to provide comfort to users of all shape and size, since it has been held to be within the general skill of a worker in the art to select a ornamental design on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claims 2 and 3, Squires et al. disclose the porous material is selected from the group consisting of wicker, a nylon mesh, a polyester mesh, a vinyl-coated polyester mesh (PVC mesh) (col. 6, lines 5-10), a metal mesh, and a combination thereof, wherein the porous material is a PVC mesh.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Squires et al. and use a vinyl-coated polyester mesh in the invention of Walmart because it is simple, durable and cost efficient.
Regarding claim 4, Squires et al. disclose the non-porous material is selected from the group consisting of canvas, woven cotton, metal, plastic, and a combination thereof.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Squires et al. and use plastic non-porous material in the invention of Walmart because it is simple, durable and cost efficient.
Regarding claim 6, Squires et al. has no limitations regarding the size of the fan and discloses modification can be done without departing from the scope of the invention. It would have been obvious to one of ordinary skill in the art at the time of invention was made to use any size to provide comfort to user of all shape and size, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claims 7 and 9, Walmart disclose the electric power source is a direct current source selected from the group consisting of at least one battery (AA battery) and at least one solar cell, wherein the at least one battery is an alkaline battery (para 0059).
Regarding claims 11-13, Squires et al. disclose each fan has a volumetric flow rate of from 30 to 200 cubic feet per minute (col. 17, line 35), wherein each fan has a volumetric flow rate of from 70 to 120 cubic feet per minute (col. 17, line 35), wherein each fan has a volumetric flow rate of 75 to 100 cubic feet per minute (col. 17, line 20 discloses the whole assembly maybe no more than 350CFM and since the assembly has 4 fans, each fan will have 87.5CFM). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Squires et al. use the range of CFM in the invention of Walmart for the purpose of providing maximum comfort with low cost.
Claims 5, 10, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Figure 2 of applicant’s invention (Air fan cooling mesh camp chair) by Walmart in view of Squires et al. (8,801,091), as applied to claim 1, and further in view of Perry Brauner.
Regarding claim 5, Perry Brauner discloses the non-porous material is canvas (pictures 5 and 6 shows a canvas material).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Perry Brauner and use canvas material because it is lightweight and inexpensive.
Regarding claim 10, Perry Brauner discloses the electric power source is an alternating current source (figures 9 and 10).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Perry Brauner and use alternative current source because it is efficient and cost effective.
Regarding claim 14, Perry Brauner discloses each fan assembly further comprises a fan guard (picture 6 shows guard on top).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Perry Brauner and use fan guard in the invention of Walmart as modified for the purpose of protecting the fans from being damaged.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walmart in view of Squires et al. as applied claim 7 above, and further in view of Antonov et al. (US 2013/0328359).
Regarding claim 8, Antonov et al. disclose the at least one battery is a lithium ion battery 60E.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Antonov et al. and use lithium ion battery in the invention of Walmar as modified because it is compact, efficient and cost effective. 
Claims 15-22, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Figure 2 of applicant’s invention (Air fan cooling mesh camp chair) by Walmart in view of Perry Brauner.
Regarding claim 15, Walmart discloses a long axis: two or more fan assemblies, each fan assembly comprising a fan; an electric power source; and a chair back comprising a mesh that allows air flow (see figure A above).
However, Walmart fails to disclose and means for reversibly attaching the elongated fan plenum to a chair back, wherein the plenum comprises a non-porous material.
Instead, Perry Brauner disclose and means for reversibly attaching the elongated fan plenum (hook and loop fastener) to a chair back, wherein the plenum comprises a non-porous material.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Perry Brauner and use a fan plenum in the invention of Walmart in order to protect the fan assembly from being damaged. 
Furthermore, Walmart as modified with Perry Brauner further disclose each fan is configured to blow air perpendicular (Walmart fans blow perpendicular to the long axis) to the long axis of the plenum (Perry Brauner discloses the plenum), whereby each fan is configured to direct air flow through a chair back when the plenum is attached to the chair back.
Regarding claim 16, Perry Brauner discloses the non-porous material is selected from the group consisting of canvas (figures show canvas material), woven cotton, metal, plastic, and a combination thereof.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Perry Brauner and use canvas because it is lightweight, durable and inexpensive.
Regarding claim 17, Perry Brauner discloses the means for reversibly attaching the plenum to a chair back is selected from the group consisting of one or more hook and loop fasteners (hook and loop), one or more snaps, one or more slide fasteners, one or more hooks, and a combination thereof.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Perry Brauner and use hook and loop material because it is lightweight, durable and inexpensive.
Regarding claim 18, Walmart as modified with Perry Brauner has no limitations regarding the size of the fan and discloses modification can be done without departing from the scope of the invention. It would have been obvious to one of ordinary skill in the art at the time of invention was made to use any size to provide comfort to user of all shape and size, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claims 19 and 21, the claims are rejected as set forth claims 19 and 21 above. 
Regarding claim 22, Perry Brauner discloses the electric power source is an alternating current source (figures 9 and 10).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Perry Brauner and use alternative current source because it is efficient and cost effective.
Regarding claim 26, Perry Brauner discloses each fan assembly further comprises a fan guard (picture 6 shows guard on top).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Perry Brauner and use fan guard in the invention of Walmart as modified for the purpose of protecting the fans from being damaged.
Claims 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Figure 2 of applicant’s invention (Air fan cooling mesh camp chair) by Walmart in view of Perry Brauner and Squires et al.
Regarding claims 23-25, Squires et al. disclose each fan has a volumetric flow rate of from 30 to 200 cubic feet per minute (col. 17, line 35), wherein each fan has a volumetric flow rate of from 70 to 120 cubic feet per minute (col. 17, line 35), wherein each fan has a volumetric flow rate of 75 to 100 cubic feet per minute (col. 17, line 20 discloses the whole assembly maybe no more than 350CFM and since the assembly has 4 fans, each fan will have 87.5CFM). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Squires et al. use the range of CFM in the invention of Walmart for the purpose of providing maximum comfort with low cost.
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Figure 2 of applicant’s invention (Air fan cooling mesh camp chair) by Walmart in view of Perry Brauner, Squires et al. and Antonov et al.
Regarding claim 27, Walmart discloses a chair comprising: a chair back: and an elongated fan comprising a long axis disposed substantially vertically upon the chair back, wherein the elongated fan comprises two or more fan assemblies, wherein each fan is configured to direct air flow through the chair back (see figure A above). 
However, Walmart fails to disclose a chair back comprising PVC mesh. Squires et al. disclose a chair back comprising PVC mesh. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Squires et al. and use a vinyl-coated polyester mesh in the invention of Walmart because it is simple, durable and cost efficient.
Walmart fails to disclose an elongated fan plenum comprising a long axis, wherein the elongated fan plenum comprises canvas, wherein each fan assembly comprises a fan and a fan guard
Perry Brauner discloses an elongated fan plenum comprising a long axis, wherein the elongated fan plenum comprises canvas, wherein each fan assembly comprises a fan and a fan guard
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Perry Brauner and use canvas a fan plenum in the invention of Walmart in order to protect the fan assembly from being damaged. 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Perry Brauner and use fan guard in the invention of Walmart as modified for the purpose of protecting the fans from being damaged.
Regarding the cross section area of the fan, Walmart as modified with Perry Brauner has no limitations regarding the size of the fan and discloses modification can be done without departing from the scope of the invention. It would have been obvious to one of ordinary skill in the art at the time of invention was made to use any size to provide comfort to user of all shape and size, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Walmart further fails to disclose wherein each fan has a volumetric flow rate of from 30 to 200 cubic feet per minute. Squires et al. disclose each fan has a volumetric flow rate of from 30 to 200 cubic feet per minute (col. 17, line 35). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Squires et al. use the range of CFM in the invention of Walmart for the purpose of providing maximum comfort with low cost.
Walmart fails to disclose a lithium ion battery. Antonov et al. disclose the at least one battery is a lithium ion battery 60E.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Antonov et al. and use lithium ion battery in the invention of Walmar as modified because it is compact, efficient and cost effective. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ISLAM whose telephone number is (571)272-7768. The examiner can normally be reached 10am-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED A ISLAM/               Primary Examiner, Art Unit 3636